Charles Gerstein (pro hac vice application forthcoming)
(DC Bar No. 1033346)
Olevia Boykin (pro hac vice application forthcoming)
(TX Bar No. No. 24105518)
Tara Mikkilineni (pro hac vice application forthcoming)
(DC Bar No. 997284)
Civil Rights Corps
1601 Connecticut Ave
Washington, DC 20006
charlie@civilrightscorps.org
(202) 670-4809

Jesse Merrithew, OSB No. 074564
jesse@lmhlegal.com
Viktoria Safarian, OSB No. 175487
viktoria@lmhlegal.com
Levi Merrithew Horst PC
610 SW Alder Street Suite 415
Portland Oregon 97205
(971) 229-1241



                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION



JAYSON ROBERT MEE,                         )       CASE NO.   3:20-cv-899
                                           )
                     Petitioner,           )
                                           )       PETITION FOR WRIT OF
                                           )       HABEAS CORPUS PURSUANT TO 28
                                           )       U.S.C. § 2241
       v.                                  )
                                           )       EXPEDITED HEARING REQUESTED
Sheriff PAT GARRETT,                       )
Washington County Sheriff,                 )
                                           )
                     Respondent.           )
                                           )
                                           Introduction
        1.     Petitioner Jayson Mee has not been convicted of a crime. He is presumed innocent,

and the Constitution permits the State to detain him only to reasonably assure his presence at trial

and to protect the public from an immitigable and serious risk of harm, and only then upon

procedurally rigorous findings that his release poses one of those risks.

        2.     No court has made such a finding.

        3.     The Washington County Circuit Court nonetheless ordered Petitioner detained by

setting a secured money-bail amount of $250,000 knowing that he cannot pay that amount to secure

his release.

        4.     Petitioner respectfully requests that this Court enter a conditional writ of habeas

corpus ordering his release unless the state circuit court grants a thorough adversarial hearing that

complies with the requirements for preventative detention described by the United States Supreme

Court, which include making findings by clear and convincing evidence about whether he poses a

flight risk or a danger to the community and, if so, whether conditions of release exist that could

reasonably assure Mr. Mee’s presence at trial and the safety of the community.

                                             Custody

        5.     Mr. Mee is currently confined in the Washington County Jail.

        6.     Mr. Mee is in the physical custody of Respondent Sheriff Pat Garrett, who

administers the Washington County Jail and is the legal custodian of all Washington County Jail

inmates. See Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (“The proper

respondent in a federal habeas corpus petition is the petitioner’s ‘immediate custodian.’” (internal

citations omitted)).

        7.     Mr. Mee is under Respondent’s direct physical control.


Page 2 – PETITION FOR WRIT OF HABEAS CORPUS                                  LEVI MERRITHEW HORST PC
                                                                            610 SW Alder Street, Ste 415
                                                                                 Portland, Oregon 97205
                                           Jurisdiction

       8.      The Court has jurisdiction under 28 U.S.C. § 2241 and Article I, Section Nine,

Clause Two of the United States Constitution, which provides that “[t]he Privilege of the Writ of

Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the public

Safety may require it.” Mr. Mee is in custody, without a criminal judgment, “in violation of the

Constitution . . . of the United States.” 28 U.S.C. § 2241(c)(3).

                                              Venue

       9.      Venue is proper in this district and division because Mr. Mee is currently in custody

in this district and division. See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484,

493-500 (1973).

                                              Parties

       10.     Petitioner Mee is a resident of Oregon. He is 43 years old.

       11.     Respondent Sheriff Pat Garrett is the Sheriff of Washington County, Oregon. He

has custody over Mr. Mee.

                                       Factual Allegations

       12.     Jayson Mee is currently confined in the Washington County Jail because he cannot

afford to pay the security amount required for his release. The state court ordered that a $250,000

security amount be set in Mr. Mee’s case knowing that Mr. Mee could not afford to pay this

amount. The amount was set without the court finding, after an adversarial hearing, that clear and

convincing evidence supported the conclusion that pretrial detention is necessary to ensure

community safety and Mr. Mee’s return to court.

       13.     On May 15, 2019, Mr. Mee was indicted on several charges relating to sexual

abuse, which he denies. Mr. Mee was arrested on May 17, 2019. The Circuit Court for Washington


Page 3 – PETITION FOR WRIT OF HABEAS CORPUS                                LEVI MERRITHEW HORST PC
                                                                          610 SW Alder Street, Ste 415
                                                                               Portland, Oregon 97205
County ordered Mr. Mee detained by setting a security amount of $1,250,000. App’x at 15. Mr.

Mee could not afford to pay this amount for his release, nor could he afford to pay the $125,000

that, under Oregon law, he would have to deposit to secure his release.

       14.     On March 13, 2020, Mr. Mee filed a motion and memorandum of law to reduce the

security amount required for his release. App’x at 7–16. He argued, in part, that under federal law,

the court had ordered him detained pretrial by setting an unattainable security amount without the

required finding of dangerousness or flight risk by clear and convincing evidence, citing among

other precedent, United States v. Salerno, 48l U.S. 739 (1987).

       15.     On March 18, 2020, the circuit court held a release hearing pursuant to Mr. Mee’s

bail motion. App’x at 57–59. The State argued that Mr. Mee should not be released and recounted

the allegations against him but presented no evidence. The alleged victim’s father read a statement

opposing release. Mr. Mee argued that the security amount should be reduced to zero because he

has no income and chronic neurological conditions that render him unable to work. He also argued

that, given his high medical needs, he was particularly vulnerable to infection from COVID-19

through his detention in the Washington County Jail. App’x at 57; App’x at 17–55.

       16.     After hearing from the parties, the Court reduced the money required for Mr. Mee’s

release to $250,000, which would allow Mr. Mee to be released if he paid $25,000. App’x at 56.

No one contested that Mr. Mee could not pay $25,000 and, therefore, there was no prospect that

he would be released. In maintaining the unaffordable security amount, the court made no findings,

by clear and convincing evidence or otherwise, that detention was necessary to achieve the

government’s interest in ensuring Mr. Mee’s appearance or protecting public safety. However, the

court did find that Mr. Mee was at high risk of serious illness from coronavirus but concluded that

jail might be the safest environment for him. App’x at 58.


Page 4 – PETITION FOR WRIT OF HABEAS CORPUS                                LEVI MERRITHEW HORST PC
                                                                          610 SW Alder Street, Ste 415
                                                                               Portland, Oregon 97205
         17.   Because there is no mechanism to directly appeal bail determinations in Oregon,

Mr. Mee could not appeal to the Court of Appeals for relief.

         18.   On April 13, 2020, Mr. Mee petitioned the Oregon Supreme Court for a writ of

mandamus or habeas corpus, arguing that it violated both Oregon and federal law to jail him solely

because he could not afford his bond amount. App’x at 64-120. The Oregon Supreme Court

summarily denied the petition on May 21, 2020. App’x at 121.

         19.   Mr. Mee remains jailed awaiting trial. He has been incarcerated for over a year.

         20.   If Mr. Mee could pay to secure a $250,000 bond, he would walk out of the jail.

         21.   Under Oregon law, he would be released if he could afford 10% of that amount up

front.

         22.   Mr. Mee cannot afford to pay to secure a $250,000 bond or 10% of that amount.

         23.   The Washington County Circuit Court has not found that Mr. Mee poses an

immitigable risk to the community or an immitigable flight risk.

         24.   Instead, the Washington County Court ordered Mr. Mee detained by ordering him

to pay a sum of money for release that the Court knew he could not pay.

         25.   The Washington County Court did not determine that any other alternative

conditions or combinations of conditions (such as home detention and electronic monitoring or

other forms of pretrial supervision) could not reasonably serve the prosecution’s interests.

                                            Claim for Relief

         26.   The Equal Protection and Due Process Clauses forbid the state to jail someone

simply because he has not paid a sum of money without making a finding that he is able to pay it.

In Bearden v. Georgia, 461 U.S. 660, 672-73 (1983), the Supreme Court explained that to “deprive

[a convicted defendant] of his conditional freedom simply because, through no fault of his own he


Page 5 – PETITION FOR WRIT OF HABEAS CORPUS                                LEVI MERRITHEW HORST PC
                                                                          610 SW Alder Street, Ste 415
                                                                               Portland, Oregon 97205
cannot pay [a] fine . . . would be contrary to the fundamental fairness required by the Fourteenth

Amendment.” The principles that forbid jailing a convicted defendant because he is unable to make

a payment apply with even greater force to an arrestee who is presumed innocent. ODonnell v.

Harris County, 892 F.3d 147, 161 (5th Cir. 2018) (“[P]retrial imprisonment solely because of

indigent status is invidious discrimination and not constitutionally permissible.” (internal

quotation marks and citations omitted)); Pugh v. Rainwater, 572 F.2d 1053, 1056 (5th Cir. 1977)

(striking down the use of secured money bail without inquiry into ability to pay because it

invidiously discriminates against the poor).

       27.     The Due Process Clause of the Fourteenth Amendment to the United States

Constitution forbids the state to detain someone pretrial unless it complies with exacting

substantive and procedural requirements. See, e.g., United States v. Salerno, 481 U.S. 739 (1987).

Substantively, the state may detain someone pretrial only if that detention is necessary to forward

a compelling state interest and is no more intrusive on the detainee’s liberty than necessary to

forward that interest. Id. at 749 (describing the “substantive due process” restrictions on pretrial

detention). Procedurally, the state must provide sufficient safeguards to allow the detainee to

vindicate his substantive rights. These include, at least, a requirement that the court find that the

detainee poses a risk of flight or danger to the community by clear and convincing evidence, that

the court find that no condition or combination of conditions could adequately mitigate any

potential risks, and that the court explain the basis for those findings on the record.

       28.     Because no court has made a procedurally compliant finding that Mr. Mee poses

an immitigable risk of flight or danger to the community, and because the court did not find that

Mr. Mee was able to pay the money bail amount required in his case, Respondent has custody over

him in violation of the Constitution of the United States.


Page 6 – PETITION FOR WRIT OF HABEAS CORPUS                                  LEVI MERRITHEW HORST PC
                                                                            610 SW Alder Street, Ste 415
                                                                                 Portland, Oregon 97205
                                            Prayer for Relief
WHEREFORE,

       Petitioner respectfully requests that this Court enter a conditional writ of habeas corpus

ordering his release unless the state circuit court grants a thorough adversarial hearing that

complies with the requirements for preventative detention described by the United States Supreme

Court, which include making findings by clear and convincing evidence about whether he poses a

flight risk or a danger to the community and, if so, whether conditions of release exist that could

reasonably assure Mr. Mee’s presence at trial and the safety of the community.

       DATED this 4th day of June, 2020

                                                     /s/ Charles Gerstein
                                                     Charles Gerstein (pro hac vice application
                                                     forthcoming)
                                                     (DC Bar No. 1033346)
                                                     Olevia Boykin (pro hac vice application
                                                     forthcoming)
                                                     (TX Bar No. 24105518)
                                                     Tara Mikkilineni (pro hac vice application
                                                     forthcoming)
                                                     (DC Bar No. 997284)
                                                     Civil Rights Corps
                                                     1601 Connecticut Ave
                                                     Washington, DC 20006
                                                     charlie@civilrightscorps.org
                                                     (202) 670-4809

                                                     Jesse Merrithew, OSB No. 074564
                                                     jesse@lmhlegal.com
                                                     Viktoria Safarian, OSB No. 175487
                                                     viktoria@lmhlegal.com
                                                     Levi Merrithew Horst PC
                                                     610 SW Alder Street Suite 415
                                                     Portland Oregon 97205
Page 7 – PETITION FOR WRIT OF HABEAS CORPUS                               LEVI MERRITHEW HORST PC
                                                                         610 SW Alder Street, Ste 415
                                                                              Portland, Oregon 97205
                                                    (971) 229-1241

                                                    Attorneys for Petitioner




                                          Verification

       I, Jesse Merrithew, represent Mr. Mee, and I hereby verify the foregoing allegations on his

behalf pursuant to 28 U.S.C. § 2242.




Page 8 – PETITION FOR WRIT OF HABEAS CORPUS                              LEVI MERRITHEW HORST PC
                                                                        610 SW Alder Street, Ste 415
                                                                             Portland, Oregon 97205
